EXHIBIT
WAY
 

 

 

Received

WAY -2 49

{

 

 

 

STARK& STARK — SOP TRG
A Professional Corporation a .
993 Lenox Drive, Bldg. 2 by V. Marta
P.O, Box 5315 . (og
Lawrenceville, NJ 08648-2389 .

609-896-9060 _— oo.

Attomeys for Plaintiff, Rialto-Capitol Coridomintum Association, Inc.

 

BURLINGTON TINSURANCE:COMPANY and

RIALTO-CAPITOL CONDOMINIUM | SUPERIOR COURT OF NEW JERSEY
ASSOCIATION, INC, | LAW DIVISION/HUDSON ‘COUNTY

Plaintiff, DOCKET NO. HUD-L-001389-19

 

ML

(CIVIL:ACTION

Defendants.

SUMMONS.

 

 

From The State. of New Jersey: ,

To The Defendants Named Above: Scottsdale Insurance Company _

. The Plaintiff, narned. above, has filed a lawsuit against you. in the Superior: Court of
New Jersey. The Complaint attached ‘to. this: Summons states the basis for this lawsuit. . Ifyou
dispute this Complaint; you or-your attorney must file a written answer or motion and proof of

_ service with the deputy clerk of the Superior Court inthe county listed above within 35 days

from the date you received this Sumimions, not counting the datesydu feceived it. (A-directary
of the addresses of each deputy clerk of the Superior Court is:available in the Civil Division
Management Office in the county: listed above and online-at ‘http://www. judiciary.state.nj.us/
prose/10153_deptyclerklawrefpdé): If the attached Complaint is one in foreclosure, then you: '
must file your written: answer or motion'and proof of service with the Clerk of ‘the Superior —
Court, Hughes Justice Camiplex, P.O..Box 971, Trenton, NJ 08625-0971. A filing fee payable

to the Treasurer; State of New Jersey anda completed Case Information Statement (available
from. the deputy clerk of the Superior Court) must-accompanly your answer-or motion whien itis
filed. You must also send a copy of your answer or:motion to the Plaintiff's attomey whose —
name.and address appear above,-or to the Plaintiff, ifno attorney ts named above. Atelephone -
call will not protect your rights; yowsmust.fileand serve.a written answer ‘or motion (with fee of
$135.00 and.completed Case Information Statement) if you want'the Court to hear your’

    

 

defense.

. If you'do not file and serve a written answer of motion within 35'days, the Court may.
enter.a judgment against you for the:relief Plaintiff demands, plus interest and:costs.of suit. If
C C

Judgment is entered against you, the Sheriff may seize your money, wages or property to pay
all or part of the judgment.

If you cannot afford an attomey, you may call the Legal Services office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at ]-888-LSNJ-LAW (1-
888-576-5529). if you do not have an attomey and are not eligible for free legal assistance,
you may obtain a referral to an attomey by calling one of the Lawyer Referral Services. A
directory with contact information for local! ‘Legal Services Offices and Lawyer Referral
Services is available in the Civil Division Management Office in the county listed above and
online at http://www. judiciary.state.nj.us/prose/]0153_deptyclerklawref pdf.

| /s/ Jennifer M. Perez
} JENNIFER M. PEREZ

; Clerk of the Superior Court
Dated: April 23,2019 ;

Name and address of defendant to be served:
Scottsdale Insurance Company

8877 N. Gainey Center Drive
Scottsdale, Arizona 85258

NOTE: The Case Information Statement is available at www.njcourtsonline.com.
HUD-L-001389-19¢_ 04/2019 3:32:11 PM Pg 1 of 12 Trans -LC©V2019602247

STARK & STARK

A PROFESSIONAL CORPORATION

993 LENOX DRIVE

LAWRENCEVILLE, NEW JERSEY 08648

JOHN RANDY SAWYER ID#016401998

(689) 896-9060

Attomeys for Plaintiff the Rialto-Capitol Condominium Association, Inc.

 

RIALTO-CAPITOL CONDOMINIUM | SUPERIOR COURT OF NEW JERSEY

LAW DIVISION
ASSOCIATION, INC.,
On: CIVIL PART
Plaintiff, HUDSON COUNTY
-ys- DOCKET NO. HUDL- 0 01394-1

BURLINGTON INSURANCE COMPANY

and SCOTTSDALE INSURANCE Civil Action

COMPANY,

Defendants. DECLARATORY JUDGMENT
COMPLAINT

me ee ee eee ee ere ee ee ee te et

 

Plaintiff, the Rialto-Capitol Condominium Association, Inc., a New Jersey Non-
Profit Corporation, having its principal office c/o FirstService Residential, 4 Beacon
Way, Jersey City, New Jersey 07304 (hereafter “Plaintiff” or “Association”), by way of

Complaint against the above-referenced Defendants, does hereby aver and allege as

follows:
PARTIES
A. Plaintiff
1. The Association is a New Jersey non-profit corporation organized under
sp or Title 15A of the laws of the S : ; ‘1-
STARK & STARK of the Stats of New Jersey (N.J.S.A. § ISA:1-1 et seq.) pursuant to

ATTORNEYS ATLAW a Certificate of Incorporation filed in the Office of the Secretary of State and a certain

MAILING 4DDRLS5
PO BOX 5515

rAUNeEION vasvsoys Master Deed recorded with the Clerk’s Office, Hudson County, New Jersey.

 
STARK & STARK
APROFESSIONAL CORPORATION

ATTORNEYS 4T LAW
MAILING ADORESS
FO ROX Sut
PRINCETON, Onta3-4315

 

HUD-L-001389-{_ 04/04/2019 3:32:11 PM Pg 2 of 12 Trak 0: LOV2019602247

5. Defendants
2, Defendant Burlington Insurance Company (“Burlington”), with a principal

place of business located at 238 International Road, Burlington, North Carolina 27215, is
an insurance company licensed and/or authorized to do business in the State of New
Jersey and/or which have, within the time periods relevant to this litigation, transacted
business in the State of New Jersey, by engaging in a series of acts within the State for
the purpose thereby of realizing pecuniary benefit, including contracting to supply
services in New Jersey and to insure persons, property or risks located within New
Jersey.

3. Defendant Scottsdale Insurance Company @Scottsdale’ *, with a principal
place of business located at 8877 N Gainey y Center Dr Drive, Scottsdale, Arizona 85258, is
an insurance company licensed and/or authorized to do business in the State of New
Jersey and/or which have, within the time periods relevant to this litigation, transacted
business in the State of New Jersey, by engaging in a series of acts within the State for
the purpose thereby of realizing pecuniary benefit, including contracting to supply
services in New Jersey and to insure persons, property or risks located within New
Jersey.

FACTS COMMON TO ALL COUNTS

4, The Jersey City Medical Center operated on an approximately 13 acres

campus in Jersey City from 1928 until 2003. The campus included several brick-clad

buildings constructed in the art-deco style. Because of the campus’ unique history and

architecture, many of the buildings at the site were registered as historic landmarks.

4837-7537-14154, v. 1
STARK & STARK
A PROFESSIONAL CORPORA LION

ATTORNEYS AT LAtt
MAILING ADDRESS
PO ROY 4115
PRINCETON ctit-5015

 

HUD-L-001 3-10 4/04/2019 3:32:11 PM Pg 3 of 12 Trans\__. LOV2019602247

5. In 2005, Developer Baldwin Asset Associates Urban Renewal Company,
LLC purehased the Jersey City Medical Center campus for the purpose of developing a
large residential and commercial development project commonly known as The Beacon

Community (the "Beacon".

6. T he first Phase of construction of the Beacon included construction of the

Rialto- Capitol Condominium

<n eo Me LOT Ss

 

 

 

Building.

8. The Rialto Building is 2 22-story structure that contains 164 residential

condominium: Units. _zhe Capital. Building i is a 2l-story_ structure. that contains Jt

 

residential condominium Units | (together referred to as “the Rialto-Capito Condominium .

 

buildings"),
9. The Association was formed to administer, manage, and operate the
common elements and the common affairs of the Rialto-~Capitol Condominium buildings.
10. After receiving control of the common elements of the Rialto-Capitol
Condominium from the developer pursuant to the terms of the New Jersey Condominium
Act, the Association retained an engineering firm, Berman & Wright, to investigate the
condition of the exterior facades of the buildings.

11. As a result of those investigations, the Association become aware of

 

Rialto-Capitol Condominium caused by the Developer and jts contractors and design

weme unesannees smegma

 

 

professionals, Including, | but not Imited to, defects i in the tepair and Fehabilitation. of the,

rT Rieenmenmemnan ven

 

4837-7537-1154. 1
STARK & STARK
A PROFESSIONAL CORPORATION

ATTORN LYS AT LAW

MAILING ADDRESS
POUOX.A IA

PRINCTTON OFS S1I5

 

HUD-L-001 se0( 04/04/2019 3:32:11 PM Pg 4 of 12 Trhse ID: LCV2019602247

buildings’ exterior briek facades that have resulted in significant water intrusion and
damage.

12. The Association’s experts ultimately issued a nine volume expert report
detailing the significant defects in the exterior facades of the buildings and the extensive
interior damage resulting therefrom, as well as a cost to cure damages report setting the

Association's damages : at approximately $113,000, 000.00.

 

13. The Association filed suit in October, 2013, against the Developer and
other parties responsible for the construction deficiencies (“Lawsuit”).

14. cce ‘Renovation, | Inc. CCT Renovation") w was Sa  Fagade o¢ contractor hired

to perform repair and d rehabilitation work to the © exterior brick & facades of the ts two 10 high-rise

 

buildings t that comprise the Rialto-Capitol Condominium.

 

 

15. CCC Renovation was named by the Association as a defendant in the
Lawsuit.

16, The Association’s damages report put the cost to address and repair the
defects i in the facades cof the | two buildings as well: as all damages | caused t thereby at |

approximately $75, 800, ,000. 00.

17. During the relevant time period, Burlington insured CCC Renovation
under commercial general liability policies for the periods July 1, 2011 to July 1, 2012,

July 1, 2012 to July 1, 2013 and July 1,.2013 to July 1, 2014. Those policies are attached

hereto as Exhibits A, B and C respectively.

18. Scottsdale provided excess insurance coverage to CCC Renovation for the
periods November, 16, 2012 to July 1, 2013, and July 1, 2013 to July 1, 2014. Those

policies arc attached hereto as Exhibits D and E respectively.

4R37-7537~1 754, v1
HUD-L-001389-19\. .4/04/2019 3:32:11 PM Pg 5 of 12 trank_: LOV2019602247

STARK & STARK
A PROFESSIONAL CORSORATION

ATTORNEYS AT LAW
MAILING ADDRESS
Po ty sit

PRINCETON 901-41) 5

 

19. Despite proper notice of the Lawsuit and tender by CCC Renovation for

defense and indemnification, both Burlington and Scottsdale refused to defend or

indemnify CCC and issued a coverage declination letter disclaiming coverage.

 

20. Burlington and Scottsdale knowingly and intentionally did not participate
in the defense of the Lawsuit.

21. Trial in the Lawsuit was set by the trial court to begin on September 27,

2018.

22. The proofs in the Lawsuit established that the measure of the
Association’s damages as a result of the various defendants’ negligent construction and
oversight related to the exterior facades of the two high rise buildings that comprise the
Rialto-Capitol Condominium is approximately $75,000,000.00.

23. CCC Renovation, as one of the fagade contractors that worked on both
buildings for a period of several years, was responsible for making sure that its work was
performed properly and in compliance with applicable drawings, building codes, and
industry standards.

24. CCC Renovation was also responsible to ensure that its work was
performed ina good and workmanlike manner and free.from construction defects,

25. CCC Renovation was negligent in performing its work and
responsibilities, and as a result, the Rialto-Capitol Condominium buildings suffered from
pervasive construction defects and significant water damages.

26. Days prior to start of the trial, in order to avoid being assessed liability

 

possibly in excess a

 

 

 

4$837-7537-1154, v1
HUD-L-001 a0( 04/04/2019 3:32:11 PM Pg 6 of 12 Tra... ID: LCV201 9602247

STARK & STARK
A PROFESSIONAL COKPORATION

ATTORYEYS ATLAW
MAILING ADORESS
PODCIN $115
PRINCCTON MUR

 

27. The Association and CCC Renovation reached a settlement agreement

whereby the Association agreed to dismiss its claims against CCC Renovation in_

 

exchange 1 for | a monetary Payment and the enury of a Consent Judgment against CCC

Renovation in the amount of 85, 000,000.00 for the Purpose of Pursuing the j e insurance

process from the policies issued by Burlington and Scottsdale,

28. The Association and CCC Renovation agreed that the evidence that would
have been presented to the jury would have resulted in a finding of lability against CCC
Renovation in the range of 10-15% of the Association's overall facade damages, resulting
in a potential judgment against CCC Renovation in the $7,500,000.00 to $11,250,000.00
range.

29. CCC agreed to assign to the Association all of its rights to, claims against,
and intcrest in the proceeds of insurance policies issued by Burlingion and Scottsdale.

30. CCC also agreed to assign to the Association any and al] claims or causes
of action it had against Burlington and Scottsdale,

COUNTI
DECLARATORY JUDGMENT

31, The allegations of paragraphs 1 through 30 above are hereby incorporated
by reference as if set forth at length.

32. Defendants Burlington and Scottsdale issued policies of insurance insuring
CCC Renovation as described above.

33. CCC Renovation properly tendered the defense of the Lawsuit to

Burlington and Scottsdale and otherwise complied with all policy prerequisites.

4837-7837-1 154, v. 1
HUOD-L-001 389-14. 4/04/2019 3:32:11 PM Pg 7 of 12 trang _: LCV2019602247

STARK & STARK
A PROFESSIONAL CORPORATION

ATTORNEYS AT LAW
MAILIRG ADDRESS
PORTS tr

PRIBCETON GAUL A314

 

34. Defendants Burlington and Scottsdale breached their obligations under
their insurance policies by refusing to defend and indemnify CCC Renovation in the
underlying Lawsuit.

35. CCC Renovation acted properly in protecting its interests by entering into
the afore-described settlement agreement and executing the afore-described Consent
Judgment in favor of the Association.

36. The Association now seeks collection of the $5,000,000.00 Consent
Judgment from the proceeds of Burlington’s and Scottsdale’s policies insuring CCC
Renovation.

37. The purpose of this claim is to have this court confirm insurance coverage
in favor of the Association for the $5,000,000.00 Consent Judgment executed by CCC
Renovation related to the claims against CCC Renovation in the Lawsuit for damages
caused by CCC Renovation’s work.

58. Pursuant to the terms of its respective insurance policies, Burlington and_

Scottsdale are obligated to pay the $5,000,000.00 Consent Judgment executed by CCC

 

39. None of the exclusions, endorsements, and limitations contained in the
Burlington and Scottsdale policies apply to relieve the carriers of their obl igations to pay
the $5,000,000.00 Consent Judgment executed by CCC Renovation,

40. The $5,000,000.00 Consent Judgment executed by CCC Renovation is for
damages caused by CCC Renovation that occurred during the time that Burlington’s and

Scottsdale’s policies were in effect,

4837-7537-1154, ¥. 1
HUD-L-001389(_— 04/04/2019 3:32:11 PM Pg 8 of 12 Tra._.ID: LCV2019602247

STARK & STARK
A PROFESSIONAL CORFORA THON

ATTORNEY'S AT LAW
MAILING ADDRESS
PORES S15
PRONCETON (MUUSTS

 

41. _ All conditions precedent, if any, set forth in any or all of the policies
issued by Burlington and Scottsdale have been satisfied, waived, or are the subject of an
estoppel.

42. An actual controversy exists regarding the obligations of Burlington and
Scottsdale to pay the $5,000,000.00 Consent Judgment executed by CCC Renovation.

43. Declaratory relief pursuant to N.J.S.A. 2A:16-50, et. seq., from this court
will terminate the disputes between and among the parties.

44, _ A judicial declaration is necessary to establish the Association’s right to
payment of the $5,000,000.00 Consent Judgment executed by CCC Renovation under the
insurance policies issued by Burlington.and Scottsdale.

WHEREFORE, the Rialto-Capitol Condominium Association, Inc. demands

judgment;

Pp

Declaring and adjudging that the insurance policies sold by Burlington and
Scottsdale to CCC Renovation provide insurance coverage for payment of
the $5,000,000.00 Consent Judgment executed by CCC Renovation in
settlement of the Lawsuit with the Association;

b. Declaring and adjudging the rights and obligations of the parties under the
insurance policies sold by Burlington and Scottsdale with regard to
$5,000,000.00 Consent Judgment executed by CCC Renovation,

c. For costs of suit;

d. For counsel fees as provided by Rule 4:42-9{a)(6) and otherwise; and

e. For such other and further relief as the court deems equitable, appropriate

and just.

4837-7537-1154, v. t
ub-L-001389-10 .4)04/2018 3:32:11 PM Pg 9 of 12 tranche: LCV2019602247

STARK & STARK
4 PROFESSIONAL CORPORATION

ATTORNEYS AF LAW
MATING ADDRESS
PU BOS 6315

PRINCETON 8300984

 

COUNT II
BREACH OF CONTRACT

45. The allegations of paragraphs | through 44 above are hereby incorporated
by reference as if set forth at length.

46. The insurance policies issued by Burlington and Scottsdale to CCC
Renovation are binding contracts, supported by consideration.

47.  Burlington’s and Scottsdale’s denial of a defense and indemnification to
CCC Renovation in the underlying Lawsuit was was improper, and amounted to a breach
of contract.

48. CCC Renovation was damaged as a result of such breach and has assigned
that claim to the Association.

WHEREFORE, the Association hereby demands judgment agamst Burlington -
and Scottsdale for damages, together with pre and post-judgment interest, attorneys’ fees,
costs of suit and any other such relief as the Court may deem equitable and just,

COUNT IDI
BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

49. The allegations of paragraphs 1 through 48 above are hereby incorporated

by reference as if set forth at length.

50, Burlington owed a duty to act in good faith in all of its dealings with CCC
Renovation,

51, At the time Burlington denied coverage to CCC Renovation for both a
defense and indemnification of the claims asserted against CCC Renovation in the

underlying Lawsuit, there existed no fairly debatable reason to deny coverage.

4837-7537-1184, v. 1
HUD-L-oo13e9-{ 04/04/2018 3:32:11 PM Pg 10 of 12 Trans ID: LCV2019602247

STARK & STARK
A FROFESSIONAL COAPORATION

ATTORNEYS AT LAW
ALATILING ABDRESS
popu 414
PRINCETON (4345-3114

 

52. By wrongfully denying coverage to CCC Renovation, Burlington acted in
bad faith, thereby causing damage to the CCC Renovation CCC Renovation who has
assigned that claim to the Association.

WHEREFORE, the Association hereby demands judgment against Burlington
for compensatory damages, consequential and incidental damages, and punitive damages,
together with pre and post-judgment interest, attorneys’ fees, costs of suit and any other

such relief as the Court may deem equitable and just.

STARK & STARK
A Professional

Attorneys for P

By: ;
DATED: April 3, 2019 CORT SAWYER

   
 

 

10

4097 TRITAIRA Ww ft
C

HUD-L-001 389-19 4/04/2019 3:32:11 PM Pg 11 of 12 Tranb-.0: LCV2019602247

SFARK & STARK
ANROFESSIONAT CORPORATION
ATTORALYS AT Law
MAILING ADDRLSS
PO RON tH

PRINCE IN ge Lstrs

 

DESIGNATION OF TRIAL COUNSEL
Pursuant to the provisions of R. 4:25 4, the Court is advised that John Randy
Sawyer, Esquire, is hereby designated as trial counsel for Plaintiff.
STARK & STARK

A Professional Corporation
Attomeys for Pl

By

DATED: April 3, 2019 Copy

DEMAND FOR JURY TRIAL

Pjaintiff demands a trial by jury as to all issues in accordance with the Rules of

 

the Court.

STARK & STAR

  

DATED: April 3, 2019

1]
4837-7537-1154, v, 4
STARK & STARK
A PROFESSIONAL CORPORA INN

ATTORNEYS AT LAW
MAILING ADDRESS
PO DON s1th

PRESCCTON S105

 

HuD-L-o01380-{ 04/04/2018 3:32:11 PM Pg 12 of 12 Trans ID: LCV2019602247

CERTIFICATION
Pursuant to R. 4:5 1, it is hereby stated that the matter in controversy is not the
subject of any other action pending in any other Court or of 4 pending arbitration
proceeding to the best of my knowledge and belief. No other action or arbitration
proceeding is contemplated. Further, other than the parties set forth in this pleading and
the previous pleadings, if any, at the present time we know of no other parties who should

be joined in the within action.

STARK & STARK
A Professional Corporation
Attomeys for Plainti

      
 

 

By: _—
DATED: April 3, 2019 (CPPACY SER

12

aan? OAT 446A wt 1
